DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/28/2021.
Claims 21 and 29 are amended.
Claims 1-20 are cancelled.
Claims 21-39 are pending.

Response to Arguments
Applicant's arguments filed 10/28/2021 with respect to amended claim 29 as applied to Alfawaz have been fully considered but they are not persuasive.
First, the Applicant argues that Alfawaz fails to disclose a sealing element sealing a lower opening of the body/bowl. Specifically, the Applicant argues that Alfawaz’s removable sealing layer 166 only seals an open upper end of the vapor-producing substance container 126 and not a lower opening of the bowl 120 (claimed body) since the container 126 rests within the bowl 120 but is an independent element (Fig. 1, para. 54). Therefore, the removable sealing layer 166 actually seals an upper end of the container. 
The Examiner does not find Applicant’s argument to be persuasive. While Applicant is correct that the sealing layer 166 seals an upper end of the container 126, the container 126 is not necessarily an independent element as argued by the Applicant. Alfawaz discloses that the container 126 is unitarily formed with the interior wall 144 (para. 65) and the interior wall secured to the outer wall portion 180 of the bowl 120 (para. 68). Therefore, the container 126 is properly interpreted as being part of the bowl 120, and the sealing layer 166 is properly interpreted as a “removable sealing element sealing a lower opening of the body.”

Alfawaz discloses that in other arrangements, the container 126 can be separate from the interior wall 144 and can be arranged in a manner similar to the other bowls disclosed herein (para. 65). In other embodiments, Alfawaz discloses that the container 126 is placed within an opening 166 of the interior wall 144 (see Fig. 2; para. 50). In other words, the container 126 including the removable sealing layer 166 can be considered a “removable sealing element” because it closes access to the opening 146. 
	Second, the Applicant argues that is it not understood how the removable sealing layer 166 can be reasonably interpreted as sealing a lower opening of the body when it shares the same exit pathway out of the bowl as the tube member 186 (interpreted as a stem opening).
	To the best of the Examiner’s understanding, the Applicant appears to be arguing that the Examiner’s interpretation of the removable sealing layer 166 as a “removable sealing element sealing…a lower opening of the body” is unreasonable because the sealing element 190 located on the tube member 186 below the removable sealing layer 166. The Examiner notes the Applicant’s argument, but contends that the term “lower” is relative. Based on claim construction, “a lower opening” appears immediately after “an upper opening.” Therefore, the claim merely requires that the “lower opening” be below the “upper opening” and the “upper opening” to be above the “lower opening. Alfawaz discloses that an upper end of the container 126 is positioned below the open upper end of the bowl (para. 65; see also annotated Fig. 12 below). The Examiner notes that the instant specification illustrates that the stem opening 170 is located between the upper opening 130 and lower opening 140 (see Fig. 4). The Applicant could clarify this aspect to overcome the current rejection. 

    PNG
    media_image1.png
    509
    759
    media_image1.png
    Greyscale

Applicant's arguments filed 10/28/2021 with respect to amended claims 21 and 29 as applied to Born and Alfawaz have been fully considered but they are not persuasive.
First, the Applicant argues that the smoking device of Born has neither a stem integral with the bowl nor a stem connecting the interior chamber of the bowl. Specifically, the Applicant argues that Born discloses an independent bowl insert 150 which is affixed to a tubular body 100 by the user (citing para. 32) and that the stem 302 does not connect with the “minor chamber” or pack end 354 of the bowl (citing para. 35). 
The Examiner respectfully disagrees. The Examiner contends that Born discloses that the bowl may be integral with the stem (i.e. “permanently merged with the stem”). Born at [0006]. Born discloses that the bowl may be available as a fixed entity permanently merged with the stem (para. 6).  Therefore, Born discloses that the bowl 150 may be integral with the tubular body 100. 
Moreover, the Examiner contends that Born’s stem is fluidly “connected” with an interior chamber of the bowl.” This interpretation is reasonable in light of the instant specification (para 14; describing “the interior airway may be in gaseous communication with the interior chamber of the bowl”). Born discloses that the user shall inhale/draw through the draw end [of the stem] while simultaneously applying a flame to the bowl end containing the smoking material, thereby facilitating the act of smoking (para. 26). 
Second, the Applicant states that Alfawaz is relied on teaching “removable sealing elements sealing respective ones of…a lower opening of the body, and a stem opening of the body.” The Applicant then argues that Alfawaz fails to disclose a sealing element sealing a lower opening of the bowl, but rather seals an upper end of the container which is inserted inside the bowl. The Examiner respectfully disagrees
Regarding claim 21, Born teaches that the insertable bowl may be fixed permanently with the stem (para. 6; i.e. integral). If the bowl is integral with the stem, then the seal (1382) necessarily covers both the bowl and stem simultaneously. Moreover, Born teaches that a wrapper can act as an extension beyond the stem that can securely twist to seal the contents of the insertable bowl (para. 71). Lastly, Alfawaz teaches that a removable seal (190) is used to close separate tube member (186; see paras. 70-71; Fig. 12). 
Regarding claim 29, the Examiner contends that Alfawaz is only used to teach a “removable sealing element sealing…a stem opening of the body.” The Examiner uses Stein to teach the “removable sealing element sealing…a lower opening of the body” (see Page 10 of the Office Action dated 7/30/2021; Stein teaches cover 26 provided to cover and seal the narrower end with holes). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-30 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfawaz et al. (US 2016/0157520).
Regarding claim 29, Alfawaz discloses a waterpipe arrangement (abstract) comprising:
a bowl (120; Fig. 11-12; equivalent to a body) including a plurality of openings (see Fig. 12-13; includes at least a top opening at shelf 182 (i.e. a top opening), opening to the container 126 (i.e. a bottom opening), and bottom opening at tube member 186 (i.e. a stem opening));
a vapor-producing substance is held in the container (126; Paragraph 45) which can contains tobacco or cannabis (paragraph 57); and
removable seals (190; equivalent to removable sealing elements sealing an upper opening and a stem opening of the body) used to close the upper and lower ends of the bowl (Paragraph 71; see Fig. 12), and a removable sealing layer (166; equivalent to a sealing element sealing a lower opening of the body) closes and seals the open end of the base (162) of the container (Paragraph 54), 
wherein the seals are secured until use (paragraph 71). 
Regarding the claim limitation “wherein removing the removable sealing elements form the upper opening and a respective one of the lower opening and the stem opening places the vessel into a configuration where the vessel is configured to be used by a user to smoke the quantity of combustible material by heating the combustible material and drawing on the body through one of the respective one of the lower opening and the stem opening” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the bowl of Alfawaz is identical the claimed invention, it is capable of being operated with identically claimed characteristics. Specifically, the bowl of Alfawaz is capable of being used such that removing the seals (190) and (166) would allow a user to smoke the combustible material (see Paragraph 71).
Regarding claim 30
Regarding claim 37, Alfawaz discloses a method (Paragraph 7) wherein the removable seals are used to close the bowl until use (paragraph 71; i.e. seals are removed when in use) and using a heat source to vaporize the vapor-producing substance (paragraph 55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589) in view of Alfawaz et al. (US 2016/0157520).
Regarding claim 21, Born discloses a single dose smoking device (abstract) and method (Paragraph 22) comprising:
providing a single dose pipe (see Fig. 1-2) including bowl (150) having a minor chamber (para. 35; equivalent to an interior chamber) and a stem (100), the bowl is a fixed entity permanently merged 
loading the bowl with smoking material (Paragraph 26), wherein the smoking material can be cannabis (Paragraph 28);
securely affixing a removable disposable cap (1382) to the pack end (254) to seal the contents of the insertable bowl (150) (Paragraph 25, Paragraph 71; equivalent to applying a first removable sealing element to an upper opening of the bowl).
Born further suggests that the pack end capping system improves the portability and/or storage of the product once it is loaded with the smoking material (Paragraph 69). 
Regarding the claim limitation “the stem connecting with an interior chamber of the bowl,” Born discloses that the user shall inhale/draw through the draw end [of the stem] while simultaneously applying a flame to the bowl end containing the smoking material, thereby facilitating the act of smoking (para. 26). Therefore, Born discloses that the stem is fluidly communicated with the minor chamber of the bowl to deliver smoke to the user. 
However, Born is silent as to applying a second removable sealing element to the opening of the stem of the pipe.
Alfawaz teaches a waterpipe (abstract) comprising a bowl (120) that is disposable (Paragraph 68), the bowl is closed for storage purposes until the bowl is to be used, and includes any suitable type of cap or closure (Paragraph 71) such as removable seals (190; Fig. 12) used to close the upper and lower ends of the bowl until use (Paragraph 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe of Born to include two cap or closures as in Alfawaz in order to obtain the predictable result of closing both ends of the pipe (Alfawaz; Paragraph 71) since Alfawaz suggests closing both ends of the bowl is beneficial until using the bowl (Paragraphs 7, 71). 
Regarding claims 26-27, modified Born discloses the bowl accommodates smoking material in prescribed sizes ranging between 1 mg and 500 mg (Paragraph 27; equivalent to 0.001-0.5 grams). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie .
Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589) in view of Alfawaz et al. (US 2016/0157520) as applied to claim 21 above, and further in view of Freitekh (US 2019/0300265).
Regarding claims 22-23, modified Born discloses the method as discussed above with respect to claim 21.
However, modified Born is silent as to injecting at least one gas being nitrogen into the interior of the pipe before applying at least one of the first and second sealing elements. 
Freitekh teaches a container for maintaining the freshness of a smokable material (see abstract) wherein the invention provides a plastic sealing screw cap on top of a can and uses nitrogen to reduce oxidation levels and increase the lifespan of the tobacco (Paragraph 9), the nitrogen is sprayed into the can (see claim 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the known method of spraying nitrogen as in Freitekh to the method of Born in order to obtain the predictable result of reducing oxidation levels and increasing the smokeable material (Freitekh; Paragraph 9). 
Regarding the claim limitation “injecting at least one gas…before applying at least one of the first and second sealing elements,” it would have been obvious to one of ordinary skill in the art to change the order of injecting the nitrogen and sealing the caps because “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” See MPEP 2144.04(IV)(C).
Claim 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589) in view of Alfawaz et al. (US 2016/0157520) as applied to claim 21 above, and further in view of Rousseau et al. (US 2020/0253264).
Regarding claims 24-25, and 28, modified Born discloses the method as discussed above with respect to claim 21, wherein the smokable material may be cannabis (claim 14). Born further suggests that controlled dosing may be used in smoking cessation and a need to focus on responsible dispensing (Paragraph 28).
However, modified Born is silent as to the cannabis being a cannabis derivative or ground cannabis, and has a THC concentration of not more than 0.3% dry weight basis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannabis of Born to be ground up and extracted cannabis material having a THC concentration of less than 0.1% by weight as in Rousseau because (a) Born suggests controlling the dosage of material delivered to a user, and Rousseau solves the problem inconsistent delivery of combusted cannabis to a user by using extracted cannabis material (Rousseau; Paragraph 8); and (b) the use of ground and extracted cannabis components is advantageous because it produces a milder aerosol and may be easier to handle than virgin plant materials (Rousseau; Paragraph 42).
Claim 31-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. (US 2016/0157520) as applied to claim 30 above, and further in view of Rousseau et al. (US 2020/0253264).
Regarding claims 31-32 and 35, Alfawaz discloses the vessel as discussed above with respect to claim 30 above including cannabis (Paragraph 57).
However, Alfawaz is silent as to the cannabis being a cannabis derivative or ground cannabis, and has a THC concentration of not more than 0.3% dry weight basis.
Rousseau teaches an aerosol generating material containing reconstituted cannabis (abstract) addressing the problem of inconsistent delivery of combusted cannabis to a user (Paragraph 8), wherein the reconstituted cannabis aerosol generating material may be burned in order to deliver controlled amounts of THC and/or CBD to a user (paragraph 9), contains very low levels of THC, such as les s than about 0.1% by weight THC (Paragraph 16), for example by grinding a cannabis material and combined with a solvent (paragraph 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannabis of Alfawaz to be ground up and extracted cannabis .
Claim 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. (US 2016/0157520) as applied to claim 30 above, and further in view of Born (US 2016/0183589).
Regarding claim 33-34, Alfawaz discloses the vessel as discussed above with respect to claim 30, including cannabis (Paragraph 57).
However, Alfawaz is silent as to the cannabis weighs between 0.25 and 0.5 grams.
Born teaches a single dose smoking device (abstract) and method (Paragraph 22) comprising providing a single dose pipe (see Fig. 1-2) including bowl (150) and a stem (100), the stem having a draw end (102; interpreted as a distal end) and hollow (402; see Fig. 4; interpreted as an opening proximate the distal end), and loading the bowl with smoking material (Paragraph 26), wherein the smoking material can be cannabis (Paragraph 28), wherein the bowl accommodates smoking material in prescribed sizes ranging between 1 mg and 500 mg (Paragraph 27; equivalent to 0.001-0.5 grams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of cannabis of Alfawaz to be in the range of 1-500 mg as in Born in order to give a user a controlled dose that may be used in smoking cessation programs while focusing on responsible dispensing of the cannabis (Born; Paragraph 28). 
Claim 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. (US 2016/0157520) as applied to claim 29 above as evidenced by Fornarelli (US 2018/0256835) or alternatively in further in view of Fornarelli (US 2018/0256835).
Regarding claim 36, Alfawaz discloses the device as discussed above with respect to claim 29, including the seals are adhesively secured to the rims of the bowl (paragraph 71), the seals may be constructed of a foil material (paragraph 55).
Regarding the claim limitation “the sealing elements are induction seals,” the word “induction” makes the limitation a product-by-process claim. "[E]ven though product-by-process claims are limited 
To further support this, Fornarelli teaches a disposable medical grade tank for vaporizing chemicals (abstract) comprising a tank (12; see Fig. 2), wherein a second end (20) of the disposable tank is fitted with a foil seal (32) by electromagnetically sealing by induction cap sealing or capless induction sealing which hermitically welds a foil laminate to the lips of the jars and bottles. (Paragraph 29). In other words, the foil seal of Fornarelli which undergoes an induction sealing process has the same structure as the foil material of Alfawaz.
	If Alfawaz is considered to not disclose an inductive seal, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seals of Alfawaz for the foil seal of Fornarelli which undergo an induction sealing process to obtain the predictable result of hermetically wielding a laminate to the bowl with the benefit of providing tamper evidence (Fornarelli; Paragraph 29).
Claims 29 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589) in view of Alfawaz et al. (US 2016/0157520) and Stein (US 2016/0037825).
Regarding claim 29, Born discloses a single dose smoking device (abstract) and method (Paragraph 22) comprising:
providing a single dose pipe (see Fig. 1-2; equivalent to a body) including bowl (150) having a draw end (352; interpreted as a lower opening) and a pack end (354; interpreted as an upper opening) and a stem (100) including a draw end (102; interpreted as a stem opening) and pack end (104) (interpreted as openings);
loading the bowl with smoking material (Paragraph 26), wherein the smoking material can be cannabis (Paragraph 28);

Born suggests that the pack end capping system improves the portability and/or storage of the product once it is loaded with the smoking material (Paragraph 69). Burn further suggests that the bowl may be a detached unfixed entity that can be used in a stem.
	However, Born is silent as to removable sealing elements sealing the lower opening and the stem opening. 
Alfawaz teaches a waterpipe (abstract) comprising a bowl (120) that is disposable (Paragraph 68), the bowl is closed for storage purposes until the bowl is to be used, and includes any suitable type of cap or closure (Paragraph 71) such as removable seals (190; Fig. 12) used to close the upper and lower ends of the bowl until use (Paragraph 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe of Born to include two cap or closures as in Alfawaz in order to obtain the predictable result of closing both ends of the pipe (Alfawaz; Paragraph 71) since Alfawaz suggests closing both ends of the bowl is beneficial until using the bowl (Paragraphs 7, 71). 
Stein teaches a hookah bowl assembly (abstract) comprising an insert (10; Fig. 1-5, 11) having holes (20) located at a bottom of the insert (see Fig. 11), and a cover (26) is provided to cover and seal the narrower end with the holes to prevent smoking material and flavors from leaking out (paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cover as in Stein to the bottom of draw end of the bowl of Born in order to cover the draw end and prevent the smoking materials and flavors from leaking out (Stein; Paragraph 32). 
Regarding the claim limitation “wherein removing the removable sealing elements form the upper opening and a respective one of the lower opening and the stem opening places the vessel into a configuration where the vessel is configured to be used by a user to smoke the quantity of combustible material by heating the combustible material and drawing on the body through one of the respective one of the lower opening and the stem opening” this limitation has been considered, and construed as the 
Regarding claims 37-39, modified Born discloses a method (Paragraph 22) including removing the caps (paragraph 26; Alfawaz, paragraph 71; Stein, paragraph 13) and applying a flame within close proximity to the bowl end to facilitate smoking (paragraph 26; equivalent to ignition by a flame).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parris (US 2012/0060555) teaches a smoking pipe comprising a first end cap 34’ and a second end cap 36’. 
Glymph (US 4294267) teaches a smoking pipe comprising three caps (12, 15, 17).
Ansley (US 1021963) teaches a smoking pipe comprising a plug H and a closure O. 
Dunlop (GB 21830) teaches a disposable smoking pipe comprising a bowl A with a lower hole a covered with a suitable material c, and perforations a2 covered by another suitable material c2. 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712